Case: 13-10460     Date Filed: 08/29/2013    Page: 1 of 2


                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 13-10460
                               Non-Argument Calendar
                             ________________________

                    D.C. Docket No. 6:12-cr-00100-GKS-TBS-1



UNITED STATES OF AMERICA, llllllllllllllllllllllllllllllllllllllll

                                                                     Plaintiff-Appellee,

                                         versus

RODERICK MONROE, llllllllllllllllllllllllllllllllllllllll

                                                               Defendant-Appellant.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (August 29, 2013)

Before CARNES, Chief Judge, TJOFLAT and BARKETT, Circuit Judges.

PER CURIAM:

      Charles E. Taylor, appointed counsel for Roderick Monroe in this direct

criminal appeal, has moved to withdraw from further representation of the appellant
              Case: 13-10460    Date Filed: 08/29/2013   Page: 2 of 2


and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Monroe’s convictions and

sentences are AFFIRMED.




                                         2